McMillan, J.,
dissenting. — Upon the point of the validity of the mortgage in this case as between the mortgagor and mortgagee, under the act of Congress, I am unable to concur with the reasoning of the other members of the court, and dissent from the decision of the court upon that question. I think under the provisions of the act of Congress the mortgage was valid in the hands of a bona fide assignee for value and without notice, and upon these questions adhere to the cases of McCue vs. Smith, and Woodbury vs. Dorman, heretofore decided by this court. Upon the other questions involved in the case, and determined by the court, I concur with my brethren.